EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


	At claim 4, line 1, “the electrically operated heater” has been amended to  --  an electrically operated heater  --.

	This amendment has been made to correct for a lack of antecedent basis of this limitation within the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 1, the prior art does not teach the method combination as recited, and in particular comprising the control step of operating the heat pump circuit to deliver thermal energy to a cabin heat exchanger based on the modeled temperature in the heating circuit.  Ragazzi (US 2015/0183296 A1) and Weider (EP 0762064 A1) constitute the closest prior art.  Ragazzi teaches a heat pump circuit 232 and a heating circuit (coolant subcircuit 230), but fails to teach operating the heat pump circuit to deliver thermal energy to a cabin heat exchanger based on the modeled temperature in the heating circuit.  Weider teaches a system comprising a heat pump in combination with a heat circuit, wherein an expansion valve of the heat pump is operated according to a sensed temperature of the heat circuit (see Title and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARC E NORMAN/Primary Examiner, Art Unit 3763